Citation Nr: 0948161	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for asthma to include as due to mustard 
gas exposure. 

2.	Service connection for squamous cell carcinoma of the skin 
to include as due to mustard gas exposure. 

3.	Service connection for laryngitis to include as due to 
mustard gas exposure. 

4.	Service connection for bronchitis to include as due to 
mustard gas exposure. 

5.	Service connection for emphysema or chronic obstructive 
pulmonary disease to include as due to mustard gas exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1945 to October 
1947.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that he incurred his several disorders as 
a result of mustard gas exposure during service.  See 
38 C.F.R. § 3.316 (2009).  

In accordance with the VBA Adjudication Manual, the RO sent 
an email message to the Compensation and Pension (C&P) 
Service in February 2006, requesting information regarding 
any full-body exposure to mustard gas of the Veteran.  The 
same month, the RO was informed that the Veteran was not 
listed by the Department of Defense on the mustard gas 
database of test participants.  

The RO then sought information directly from the Veteran.  
But as the RO has noted, neither the Veteran, nor his service 
personnel or treatment records, yielded information regarding 
in-service mustard gas exposure.  

In a September 2008 letter, however, the Veteran provided VA 
with additional information surrounding his claimed mustard 
gas exposure.  Based on this letter, the Board finds 
additional development appropriate in accordance with the VBA 
Adjudication Manual.  

The Manual specifically provides that, if the Veteran is not 
listed in the Department of Defense database for mustard gas 
exposure, the RO must mail documentation of the Veteran's 
exposure to Department of Veterans Affairs Compensation and 
Pension Service (212), ATTN: Mustard Gas Manager, 810 Vermont 
Ave, NW Washington, DC  20420.  The documentation should 
include the following: the Veteran's full name, service 
number, Social Security number, and full organizational 
designation (unit, company, division, etc.) at the time of 
alleged exposure(s); the number of exposures; the date of the 
alleged exposure(s) (month and year); the geographical 
location of the alleged exposure(s); the type of activity the 
Veteran was engaged in at the time of each exposure, such as 
basic training or involvement in a test or experiment; 
details of the exposure, including the length of time the 
Veteran was exposed, the procedures that were followed 
before, during, and after the exposure; the effect of the 
exposure on the Veteran's body and whether the Veteran 
received medical treatment following exposure; a copy of the 
Veteran's military personnel file; and any 3-inch by 5-inch 
index card in the service records documenting exposure to 
mustard gas or Lewisite.  Upon receipt, C&P Service will 
forward this documentation to the Deployment Health 
Directorate for a determination regarding exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Development for confirmation of 
exposure to mustard gas or Lewisite 
should be conducted in compliance with 
VBA Adjudication Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section F, 
22.d.  The RO should note the relevant 
details in this matter such as those 
the Veteran provided in the September 
2008 letter of record.  

2.  After completion of the above, the 
RO should readjudicate the issues of 
entitlement to service connection here.  
The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case if 
the issues remain denied and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



